Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/31/2020 has been entered.

This Office Action is in reply to Applicants’ correspondence of 07/30/2020.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put this application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is NON-FINAL.


Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
The rejections of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 2-3 of the Office Action of 03/31/2020, are withdrawn in light of the amendments to the claims.

Withdrawn Claim Rejections - 35 USC § 112 – Failure to Limit

The rejection of claim 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as set forth on pages 3-4 of the Office Action of 03/31/2020, is withdrawn in light of the amendments to the claims. 

Withdrawn Claim Rejections - 35 USC § 101
 
The rejection of claims 18 and 19 under 35 U.S.C. 101, as set forth on pages 4-7 of the Office Action of 03/31/2020, is withdrawn in light of the amendments to the claims. 
Claim Rejections - 35 USC § 102
The rejections of claims under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lebedev et al (1996), as set forth on page 7, and Robles et al (2001) as set forth on page 8, of the Office Action of 03/31/2020, are withdrawn in light of the amendments to the claims.

New Claim Rejections - 35 USC § 103
Necessitated by Claim Amendments
Claims 18 and 22-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lebedev et al (1996) in view of Jager et al (2005).
Relevant to the limitations of claims 18 and 24, Lebedev et al teaches single stranded DNA molecules comprising A, T, C and G bases wherein every C and every A (claims 24) is a modified nucleotide analog.  See for example p. 16 – 2.1 Oligonucleotide synthesis.  Lebedev et al teaches the use of modification either of every purine (i.e.:  every A in the reference) and either of every pyrimidine (i.e.:  every C in the 
Lebedev et al does not specifically teach a modification on the 7-position of the base of a purine (as recited in claim 18), the modification of A and T bases (claim 22), G and C bases (claim 23), or G and T bases (claim 25),  amino and azido groups used as labels (claims 26 and 27), or labeling that results in an order of base bulkiness that is T>A>G>C (claim 28).  However the implementation of a variety of labels on nucleobases was well known in the prior art and is taught by Jager et al.
Relevant to the limitations of the claims Jager et al teaches (e.g.:  Figure 1) a variety of modifications of purine and pyrimidine bases that include modifications to the 7-position of purine bases (as recited in claim 18) and further includes amino and azido modifications (claims 26 and 27).  Relevant to the limitations of claim 28, Jager et al provides modifications (e.g.:  dT3) that make for a very bulky T base, and an A modified at the 7-position (e.g.:  dA5) that would be more bulky than a non-modified C but less bulky than the modified T.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the base modifications of Jager et al (for example including modifications to the 7-position of purine bases) in creating labeled ssDNA using the rationale of Lebedev et al (i.e.:  including modification at one of each of the purines and at one of each of the pyrimidines).  Where Lebedev et al teaches using modified bases to increase the melting temperature of the resulting .

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perrin et al (1999) teaches the incorporation of a modified base at every A (purine) and every T (pyrimidine) position of an amplicon for functionalization of a catalytic nucleic acid molecule.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634